Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  152655(163)                                                                                             David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  In re MARDIGIAN Estate                                                                                  Kurtis T. Wilder,
                                                                                                                      Justices
  _________________________________________

  MARK S. PAPAZIAN, Executor for the Estate of
  ROBERT DOUGLAS MARDIGIAN,
            Appellee,
                                                                    SC: 152655
  v                                                                 COA: 319023
                                                                    Charlevoix PC: 12-011738-DE,
                                                                      12-011765-TV
  MELISSA GOLDBERG, SUSAN V. LUCKEN,
  NANCY VARBEDIAN, EDWARD
  MARDIGIAN, GRANT MARDIGIAN, and
  MATTHEW MARDIGIAN,
           Appellants,
  and

  JP MORGAN CHASE BANK, NA,
             Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Probate and Estate Planning
  Section of State Bar of Michigan to extend the time for filing a brief amicus curiae is
  GRANTED. The amicus brief will be accepted for filing if submitted on or before
  November 3, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 1, 2017
                                                                               Clerk